IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION ONE

SELENE RMOF II REO                               No. 72504-1-
ACQUISITIONS II, LLC,

                     Respondent,



VANESSA D. WARD, AND
ALL OCCUPANTS OF THE PREMISES                                                              V?
LOCATED AT 7913 SOUTH 115TH                      UNPUBLISHED OPINION                       C3
PLACE, m/k/a 7911 SOUTH 115TH
PLACE, SEATTLE, WA 98178,                        FILED: February 29, 2016

                     Appellant.


      Verellen, A.C.J. — A grant of a writ of restitution in an unlawful detainer action

may be premature if there are unresolved claims to title. A party may not proceed under

RCW 59.12.030(6) of the unlawful detainer statute unless it can show that a person

entered upon its land "without the permission of the owner and without having color of title

thereto." Vanessa Ward appeals the judgment entered against her on an unlawful detainer

action. She holds a 2004 notarized quitclaim deed. This deed provides Ward color of title.

Therefore, we conclude the summary procedures of unlawful detainer are not applicable.

Because Selene RMOF II REO Acquisition II, LLC did not purchase the property at a

trustee's foreclosure sale, we reject Selene's argument that it is entitled to pursue an

unlawful detainer action under the statutory provisions allowing the purchaser at a trustee's

foreclosure sale to bring an unlawful detainer action. We reverse.
No. 72504-1-1/2


                                           FACTS

       In 2012, Selene purchased property located at 7911 South 115th Place in Seattle

from LaSalle Bank National Association, as Trustee for Merrill Lynch First Franklin

Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-3. LaSalle

Bank had previously purchased the property at a trustee's sale. The grantor of the

foreclosed deed of trust traces his interest in the property back to a 2005 deed from

Chester Dorsey.

       Selene's theory of the case is that Dorsey obtained title to the property after the

previous owner, Vanessa Ward, quitclaimed him the deed in 2001. Dorsey then sold the

property to Fred and Grace Brooks in 2005. Two years later, Dorsey, as attorney in fact

for the Brooks, conveyed the property to James Dreier. Thereafter, Dreier took out a loan

secured by a deed of trust on the property. After Dreier defaulted on his loan obligations in

2008, the trustee's sale was scheduled.

      Ward's theory of the case is that she only "discussed" deeding the property to

Dorsey so he could obtain a lower interest rate on her mortgage.1 Ward maintains she

never followed through with the conveyance, but claims Dorsey fraudulently executed and

recorded a 2001 quitclaim deed to that effect. Dorsey then executed a quitclaim deed

conveying the property back to her for one dollar in 2004; this quitclaim deed was

notarized, but not recorded. Ward acknowledges receiving notice of the trustee's sale.

She filed a lawsuit for unfair and deceptive conduct, civil conspiracy, and outrage before

the scheduled sale, but the lawsuit was dismissed with prejudice for failure to timely

comply with discovery requests.




        Clerk's Papers (CP) at 29; Report of Proceedings (Sept. 15, 2014) at 25.
No. 72504-1-1/3


        In 2014, Selene filed this unlawful detainer action. The complaint alleged Ward was

occupying the property and was "believed to be a tenant of the former owner of the

property."2 Ward filed a motion to dismiss the action on the basis that she was not a

tenant and had color of title to the property. She attached the 2004 notarized quitclaim

deed conveying all interest of Dorsey to her. After a show cause hearing, the trial court

granted the writ of restitution.

       Ward appeals.

                                          ANALYSIS


       Ward contends the court erred in issuing a writ of restitution. She argues she

cannot be guilty of unlawful detainer because she is not a tenant and has color of title to

the property. We agree.

        Our analysis is limited to questions of law, which we review de novo.3 "The unlawful

detainer statute, chapter 59.12 RCW, provides a summary proceeding for obtaining

possession of real property, and gives the proceeding priority over other civil cases."4 The

scope of an unlawful detainer action is narrow, "limited to the question of possession and

related issues such as restitution of the premises and rent."5 "Unlawful detainer actions

offer a plaintiff the advantage of speedy relief, but do not provide a forum for litigating

claims to title."6




        2CPat1.
      3 Mountain Park Homeowners Ass'n v. Tvdinqs, 125 Wash. 2d 337, 341, 883 P.2d
1383(1994).
       4 Puqet Sound Inv. Grp., Inc. v. Bridges, 92 Wash. App. 523, 526, 963 P.2d 944
(1998).
        5 Munden v. Hazelrigg, 105 Wash. 2d 39, 45, 711 P.2d 295 (1985).
        6 Puget Sound, 92 Wash. App. at 526.
No. 72504-1-1/4


       Selene brought its unlawful detainer action under chapter 59.12 RCW, relying on

the provision authorizing the purchaser at a deed of trust foreclosure sale to bring an

unlawful detainer action to evict the previous owner of the home.7 But Selene was not the

purchaser at the deed of trust foreclosure sale; LaSalle Bank purchased the property at the

sale and later conveyed it to Selene. Selene cites no authority that it is entitled to pursue

an unlawful detainer action as the purchaser at the deed of trust foreclosure sale.

       The only provision that appears to have any application here is

RCW 59.12.030(6), under which a "person who, without the permission of the owner and

without having color of title thereto, enters upon land of another and who fails or refuses to

remove therefrom after three days' notice" is guilty of unlawful detainer.

       While RCW 59.12.030(6) does not define "color of title," it is discussed in the

unlawful detainer context in Puget Sound Investment Group, Inc. v. Bridges.8 There, the

Internal Revenue Service foreclosed on Bridges' home and sold it at a tax sale to the

Puget Sound Investment Group.9 Bridges refused to surrender possession because he

had a statutory warranty deed. Puget Sound initiated an unlawful detainer action under

RCW 59.12.030(6).10 This court held that Bridges' statutory warranty deed gave him color

of title and precluded any relief under the unlawful detainer statute.11

       Here, Ward holds a 2004 notarized quitclaim deed from Dorsey. Consistent with

Puget Sound, this deed provides Ward color of title. Therefore, the summary procedures



       7 See RCW 59.12.032 ("An unlawful detainer action, commenced as result of a
trustee's sale . . . must comply with the requirements of RCW 61.24.040 and 61.24.060).
       8 92 Wash. App. 523, 525, 963 P.2d 944 (1998).
       9 ]g\ at 525.
       10 Id,
       11 Id. at 527.
No. 72504-1-1/5


of unlawful detainer are not applicable here. Selene must establish superior title before it

may proceed under RCW 59.12.030(6).12

       Selene's other arguments are not persuasive. Ward was entitled to defend against

the unlawful detainer action whether or not she served and noted her motion to dismiss.13

Ward's claims are not a post-sale contest that were waived for failure to enjoin the

trustee's sale.14 Whether Selene is a bona fide purchaser for value and the impact of the

trustee's deed, together with Ward's knowledge of the trustee's sale, are all beyond the

scope of this unlawful detainer action and this appeal.15

      We reverse.




WE CONCUR:




  |/\ M 0 y , ^




       12 Alternatives available to Selene include an ejectment or quiet title action.
       13 See RCW 59.18.380 ("At the time and place fixed for the hearing of plaintiff's
motion for a writ of restitution, the defendant, or any person in possession or claiming
possession of the property, may answer, orally or in writing, and assert any legal or
equitable defense or set-off arising out of the tenancy.").
       14 See RCW 61.24.040(1 )(f)(IX).
       15 See Munden, 105 Wash. 2d at 45 ("In order to protect the summary nature of the
unlawful detainer proceedings, other claims, including counterclaims, are generally not
allowed," except "when the counterclaim, affirmative equitable defense, or setoff is 'based
on facts which excuse a tenant's breach.'" (quoting First Union Mgmt.. Inc. v. Slack, 36
Wash. App. 849, 854, 679 P.2d 936 (1984))).